Opinion issued August 12, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00617-CR
                            ———————————
                         LOUCHIS HARRIS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Case No. 1337123


                          MEMORANDUM OPINION

      Appellant, Louchis Harris, pleaded guilty to aggravated robbery and was

sentenced to ten years’ confinement. Harris filed a timely notice of appeal in trial

court cause number 1337123 on February 26, 2013, and the appeal was assigned to

this Court as appellate cause number 01-13-00184-CR. On October 22, 2013, we
issued an opinion affirming the trial court’s judgment. Harris v. State, 416 S.W.3d
50 (Tex. App.—Houston [1st Dist.] 2013, no pet.). Our corrected mandate issued

on July 16, 2014.

      On June 27, 2014, Harris filed another notice of appeal in trial court cause

number 1337123. The appeal was assigned to this Court and given appellate cause

number 01-14-00617-CR.

      Our judgment of October 22, 2013 is final. Pursuant to article 11.07 of the

Texas Code of Criminal Procedure, exclusive post-conviction jurisdiction of the

case has passed to the Texas Court of Criminal Appeals. See TEX. CODE CRIM.

PROC. ANN. art. 11.07 (West Supp. 2013); Bd. of Pardons & Paroles ex rel. Keene

v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2